DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Lam on 03/25/2021.
In Applicant’s amendments filed on 03/19/2021, for claim 10, Applicant amended the claim to added “a processor” limitation to the base on line 3. However, the second device also comprises “a processor” limitation thus creating an antecedent basis issue. Examiner’s amendment changes “a processor” of the second device to “a second processor”, thus resolving the antecedent basis issue. 

The application has been amended as follows: 

10. 	A system comprising: 
a sensor assembly comprising: 
a base comprising a processor; 
a rechargeable component configured to be removably coupled to the base, the rechargeable component comprising a battery; 
an optical sensor configured to obtain photoplethysmographs, the optical sensor including at least one emitter configured to emit light and at least one detector configured to 
wherein the processor is configured to at least partially process said photoplethysmographs received from the optical sensor to at least partially determine one or more physiological measurements; and 
a wireless transceiver configured to wirelessly transmit said at least partially processed photoplethysmographs to a second device; and 
the second device comprising a second processor, memory, and a display, the memory storing computer-executable instructions that, when executed, cause the second device to: 
display the one or more physiological measurements on the display; 
the second device comprising a first adaptor configured to receive the rechargeable component and a second adaptor configured to receive a second rechargeable component, the second rechargeable component configured to be removably coupled to the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791